Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 
Status of Claims
Claims 29-30, 32, 34, 36-46 are currently pending.  Claims 29-30, 36-37, and 44 stand amended.
Priority
Instant application 16574704, filed claims priority as follows:

    PNG
    media_image1.png
    66
    437
    media_image1.png
    Greyscale
.
There was a restriction in the parent between the product and method claims.  In the parent case, Applicant elected the process claims.  In the instant case, Applicant prosecuted the product claims.  There is a bar against a double patenting rejection over the parent.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant amendment and Applicant argument, the 103 rejection over the ‘562 publication is withdrawn for the following reasons.  First, Applicant amended the claims to require a structure of formula 1 which is outside that taught by the ‘562 publication.  Specifically, the ‘562 publication teaches R1 and R2 either each stand, independently of each other, for a monovalent hydrocarbon residue having 1-12 C atoms.

Given the structural distinction, Applicant argument and reasoning, and considering the art as a whole, this rejection of record is withdrawn.
With respect to the 103 rejection over the ‘748 patent in view of the ‘656 patent Applicant argument and amendment are persuasive for at least the following reasons.  Applicant argues that there is no nexus because the ‘656 patent teaches the use of base to purify aminosilanes and cyanosilanes which are contaminated with carbalkoxyalkysilanes.  According to Applicant there is no nexus because the instant claims relate to iminosilanes which are distinct from aminosilanes and cyanosilanes.  Further, US-2498419 pointed to by Applicant teaches the undesirability of using base when working with imines.  Examiner finds Applicant argument and amendment persuasive.
In view of the amendment and Applicant argument, the 103 rejection over the ‘748 patent in view of the ‘656 patent is withdrawn.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions
	All claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622